Dear Mr. White:
You have requested an opinion of the Attorney General relative to the legal authority for the Southern University System (the "System") using public funds to defray the expenses of a reception for the two candidates for the Office of President of the Southern University System.
This office has historically opined that the payment of, or reimbursement for, meals and/or foods served in conjunction with parties and other types of celebratory functions, from public funds, is improper under Article VII, Section 14 of the 1974 Constitution of the state of Louisiana. Attorney General Opinion Nos. 94-115, 91-589A, 77-1494 and 76-1680. However, we find the expenditures contemplated in your request to be distinguishable.
As previously discussed, the primary purpose for the reception is to enable System board members, employees and staff, as well as officials, business leaders and others interested in the affairs of the System, to meet the two finalists in a non-academic setting. Thus, the reception is for the joint benefit of District officials, employees and the two System presidential candidates.
We, therefore, conclude that the use of public funds for the reception is not repugnant to the provisions of Article VII, Section 14. Expenditures for items such as flowers, food and music should be reasonable in nature. Further, as discussed by telephone, the System should refrain from the use of public funds for the purchase of alcoholic beverages. In accord is Attorney General Opinion No. 95-167.
Should you have any additional questions concerning this matter, please do not hesitate to contact me. With kindest regards, I am
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________  ROBERT E. HARROUN, III
Assistant Attorney General RPI/Rob, III/cla
78  DUAL OFFICEHOLDING LSA-R.S. 42:63(D); LSA-R.S. 42:62(9)
Chief of Police of Blanchard may not continue to hold employment within Blanchard Police Department as police officer.
Honorable Gary Presswood Chief of Police P.O. Box 428 Blanchard, LA 71009
Dear Chief Presswood:
You may not continue to hold the elective office of Chief of Police of the Blanchard Police Department and employment as a police officer within the Blanchard Police Department. Such situation is a violation of LSA-R.S. 62:63 (D) [42:63 (D)] of the Louisiana Dual Officeholding and Dual Employment law, providing:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Both positions fall within the same political subdivision, as defined by LSA-R.S. 42:62 (9):
      (9) "Political subdivision" means a parish, municipality, and nay other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
You must relinquish one of the positions in order to remove the violation.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams